


Exhibit 10.1

 

August 31, 2006

 

Mr. Kenneth J. Klinck

17141 Bainbridge Drive

Eden Prairie, MN 55347

 

Dear Ken:

 

This letter describes our agreement regarding the termination of your employment
with Rimage Corporation without cause. You have made valuable and lasting
contributions to Rimage during your tenure as Sr. Vice President of Sales, and
you will be greatly missed.

 

 

1.

Your last day as an employee of Rimage will be December 29, 2006. We will
provide you with severance payments from January 1, 2007 through December 31,
2007, as outlined in Section 1a of the Letter Agreement between you and Rimage,
dated November 5, 2004 (see attached). This will include base salary payments
(1.a.i.) and bonus amounts (1.a.ii). The November 5, 2004 Letter Agreement is
hereby amended such that we will honor this agreement through December 31, 2007,
even if you obtain other employment so long as it is not considered competitive
to Rimage’s business.

 

 

2.

You may continue health and certain other insurance coverages, according to
state and federal law (COBRA), beginning January 1, 2007. Per section 1.a.iii of
the Letter Agreement, Rimage will continue to pay the employer portion of the
premium and you will continue to pay the employee portion of the premium from
January 1, 2007 to December 31, 2007. You will be responsible for the payment of
your premiums thereafter, as long as you remain eligible under COBRA. You will
receive a notice detailing your rights to continue insurance coverage under
COBRA.

 

 

3.

Once your COBRA eligibility expires, you will have the option of exercising your
“Individual Conversion Right” to move onto an individual plan with our health
plan provider, or you may apply for Minnesota Care, which provides coverage to
those who cannot obtain it through private insurance. Rimage will make a
one-time lump sum bonus payment to you with your final payroll on January 4,
2008 of $50,000, less required withholding, intended to help defray the cost of
your insurance premiums. This will be considered taxable income to you.

 

 

4.

All of your options will discontinue vesting after December 29, 2006. You may
exercise your vested stock options at any time before 12/31/07. NOTE: Your
option agreements must be amended in order to do this. Please note that the
extension of your exercise time period (from 90 days post-separation to 12
months post-separation) requires that all options become non-qualified options
vs. Incentive Stock Options. Contact Rob Wolf at 952-946-4557 for questions
regarding this change.


--------------------------------------------------------------------------------


In consideration for these benefits:

 

1.

You hereby release, agree not to sue, and forever discharge Rimage, its
affiliated entities, and their present officers, directors, agents, employees,
successors and assigns (collectively the “Releasees”), from any and all manner
of claims, demands, actions, causes of action, administrative claims, liability,
damages, claims for punitive or liquidated damages, claims for attorneys’ fees,
costs and disbursements, individual or class action claims, or demands of any
kind whatsoever, you have or might have against them or any of them, whether
known or unknown, in law or equity, contract or tort, arising out of or in
connection with your employment with Rimage, or the separation of that
employment, or otherwise, and however originating or existing, from the
beginning of time through the date of your signing this Agreement. This release
includes any claims you may have for wages, bonuses, deferred compensation,
vacation pay, separation pay and/or benefits, defamation, improper discharge
(based on contract, common law, or statute, including any federal, state or
local statute or ordinance prohibiting discrimination or retaliation in
employment), the Minnesota Human Rights Act, Title VII of the Civil Rights Act
of 1964 as amended, the Americans with Disabilities Act, the Older Workers
Benefit Protection Act and the Age Discrimination in Employment Act, and any
claim for discrimination or retaliation based on a protected class under state
or federal law. You hereby waive any and all relief not provided for in this
Agreement. You affirm that you have not caused or permitted, and to the full
extent permitted by law will not cause or permit to be filed (to the extent that
you are able to control such filing), any charge, complaint, or action of any
nature or type against the Releasees, including but not limited to any action or
proceeding raising claims arising in tort or contract, or any claims arising
under federal, state or local laws, including discrimination law.

 

2.

You agree to abide by the terms and conditions of the Nondisclosure and
Noncompetition Agreement you signed on 11/12/04, and agree that Rimage may, in
addition to other remedies provided under that agreement, withhold payments due
to you under this agreement for violation of the Nondisclosure and
Noncompetition Agreement.

 

3.

You agree that you will not disclose confidential or proprietary information of
Rimage, or any subsidiaries or affiliates following your resignation. This
includes, but is not limited to, information regarding clients or customers,
information about the personal or business affairs of Rimage, or its affiliated
entities, directors, officers, or employees.

 

4.

You agree that you will not disclose the terms of this Agreement to anyone
except your immediate family members, or your legal or tax advisors unless
compelled by law.

 

You may review this Agreement with an attorney of your choice. You have
twenty-one (21) days from the date you receive this Agreement to consider
whether you wish to sign it. You acknowledge that if you sign this agreement
before the end of the 21-day period, it is your voluntary decision to do so, and
you waive the remainder of the 21-day period.


--------------------------------------------------------------------------------


You understand that you may rescind this Agreement within seven (7) calendar
days after signing it to reinstate claims under the Age Discrimination in
Employment Act and fifteen (15) calendar days after signing it to reinstate
claims arising under the Minnesota Human Rights Act. In order to be effective,
the rescission must (a) be in writing; and (b) delivered to Pamela V. Lampert,
Vice President, Human Resources, 7725 Washington Avenue South, Minneapolis, MN,
55439, by hand or by mail within the required period; and (c) if delivered by
mail, the rescission must be postmarked within the required period, properly
addressed to Pamela V. Lampert and sent by certified mail, return receipt
requested. This Agreement will be effective upon the expiration of the required
period without rescission. You understand that if you rescind this Agreement you
will not continue to receive the benefits described above.

 

Except as expressly amended by this letter, the November 5, 2004 Letter
Agreement shall remain in full force and effect.

 

If this letter accurately reflects our understanding and agreement, please sign
the original and copy and return the original to me.

 

Sincerely,

 

Rimage Corporation

 

 

/s/  Pamela V. Lampert

By: Pamela V. Lampert

Vice President, Human Resources

 

 

 

Read and agreed to, this 31st day of August, 2006.

 

/s/  Kenneth J. Klinck

Kenneth J. Klinck





--------------------------------------------------------------------------------